LOURIE, Circuit Judge.
ORDER
Allegheny Teledyne Incorporated, et al., General Motors Corporation, and the United States petition for permission to appeal the orders certified for immediate appeal by the Court of Federal Claims in these cases.
These cases involve the interpretation and application of Cost Accounting Standard 413.50(c)(12), regarding the parties’ rights to assets in pension plans when a segment closing occurs. This court must exercise its own discretion whether it will grant permission to appeal an interlocutory order certified by a trial court. See In re Convertible Rowing Exerciser Patent Litigation, 903 F.2d 822 (Fed.Cir.1990). We determine that granting the petitions is appropriate.
Accordingly,
IT IS ORDERED THAT:
The petitions for permission to appeal ’are granted. The cases are consolidated.